



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Giesbrecht, 2018 ONCA 822

DATE: 20181011

DOCKET: C65458

Simmons, Rouleau and Huscroft JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

David Giesbrecht

Appellant

Michael Dineen, as duty counsel

David
    Giesbrecht, in person

Andrew Hotke, for the respondent

Heard: October 2, 2018

APPEAL BOOK ENDORSEMENT

[1]

The appellant was sentences to two years less one day imprisonment, plus
    two years probation after pleading guilty to the lesser but included offence
    of assault causing bodily harm.

[2]

We see no error in principle in the sentencing judges reasons.  Nor is the
    sentence demonstrably unfit.  The appellant sucker-punched the 55-year-old
    victim (the appellant was 23) and caused the victim significant injury. 
    Although the injuries may not have been intended, this type of behaviour, which
    can lead to serious consequences, must be both deterred and denounced.  The
    warrant of committal is amended to reflect the lesser but included offence.

[3]

Appeal dismissed.


